FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA MAY ~ 5 2014
 u_s_  t
) °°""'“Ff<=vsci>itc»ic:"d
MELVIN JONES, )
)
Piaintif£ )
)
v ) Civil Action No. Ll_
) { '~/~ -@/@
CAROLYN W. COLVIN, )
Acting Commissioner of Social Security, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

The plaintiff seeks review of an unfavorable decision rendered by an administrative law
judge of the Social Security Administration on July l6, 20l2 regarding his May 2005 application
for supplemental security income benefits alleging disability since February l, 2004. See Compl.
at l; see id., Attach. (Decision dated July l6, 2012 at l), This is not the plaintiff’ s first challenge
to the denial of his May 2005 application for disability benefits See Jones v. Astrue, 654 F.
Supp. 2d 37 (D.D.C. 2009) (granting judgment of affirmance on denial of plaintiffs May 31,
2005 application), rev ’d, 647 F.3d 350 (D.C. Cir. 201 l) (reversing district court judgment and
remanding case with instructions to remand to the Commissioner of Social for further
proceedings). The July l6, 2012 decision is the product of the administrative proceedings on

remand. See jones v. Comm ’r ofSoc. Sec., No. 13-5149, 2013 WL 5975969, at *l (D.C. Cir.

Oct. 24, 2013) (per curiam) ("To the extent appellant is seeking to compel the Administrative
Law Judge . . . to take action on remand, his request was mooted by the ALJ's July l6, 20l2
decision."), cert. denied sub rzom. Jones v. Colvz`n, 134 S. Ct. 1520 (2014). lt appears that the
plaintiffs administrative appeal of the decision remains pending, and the Court accepts the
defendant’s representation that the agency will revive the prior civil action when administrative
proceedings are complete. See Order, Jones v. Astrue, No. l2-cv-l458 (D.D.C. filed May 2,
2013).
The Court finds that the instant action is duplicative, and, accordingly, it will be

dismissed without prejudice. An Order accompanies this Memorandum Opinion.

   

United Statesi Districf Judge f